Case 0:20-cr-60141-RKA Document 1 Entered on FLSD Docket 10/12/2020 Page 1 of 6
Case 0:20-cr-60141-RKA Document 1 Entered on FLSD Docket 10/12/2020 Page 2 of 6




    October 12, 2020
Case 0:20-cr-60141-RKA Document 1 Entered on FLSD Docket 10/12/2020 Page 3 of 6
Case 0:20-cr-60141-RKA Document 1 Entered on FLSD Docket 10/12/2020 Page 4 of 6
Case 0:20-cr-60141-RKA Document 1 Entered on FLSD Docket 10/12/2020 Page 5 of 6
Case 0:20-cr-60141-RKA Document 1 Entered on FLSD Docket 10/12/2020 Page 6 of 6




                     12
